FILED
                           NOT FOR PUBLICATION                              JUL 11 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL MARTIN SANDERS,                          No. 09-17088

              Petitioner - Appellant,            D.C. No. 2:05-cv-00572-EHC

  v.
                                                 MEMORANDUM*
CHARLES L. RYAN; DORA B.
SCHRIRO; ARIZONA ATTORNEY
GENERAL,

              Respondents - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Earl H. Carroll, Senior District Judge, Presiding

                        Argued and Submitted June 12, 2013
                             San Francisco, California

Before: SCHROEDER, RIPPLE**, and CALLAHAN, Circuit Judges.

       Michael Martin Sanders appeals the district court’s denial of his 28 U.S.C.

§ 2254 habeas petition challenging his Arizona convictions for first-degree felony


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Kenneth F. Ripple, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.
murder, first-degree burglary, unlawful imprisonment, and aggravated assault.

Sanders’s convictions arose out of an incident where he and four associates

invaded a house. A gunfight between Sanders and an occupant of the house

resulted in the deaths of two people inside. By convicting Sanders of burglary and

felony murder, the jury found that Sanders invaded the house with the intent to

commit a robbery, and rejected his claim that he entered the house with the intent

to apprehend a bail absconder.

      Because Sanders filed his petition after April 24, 1996, the Antiterrorism and

Effective Death Penalty Act (“AEDPA”) of 1996 governs review of his claims.

Under AEDPA, 28 U.S.C. § 2254(d), our review is highly deferential. Harrington

v. Richter, 131 S. Ct. 770, 785 (2011). We will not grant habeas relief unless

Sanders can show that the state court’s last reasoned adjudication of his federal

claims resulted in a decision that (1) “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or (2) “was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d).

      Sanders’s primary contention is that trial counsel was ineffective for not

arguing at trial and in post-trial proceedings that Sanders’s entry into the house was


                                          2
justified under Arizona Revised Statutes § 13-3892, which provides that a private

person may enter a building to arrest someone who commits a felony in the private

person’s presence. See Ariz. Rev. Stat. § 13-3892. The state court concluded in

post-conviction proceedings that counsel was not ineffective, and this conclusion

was not an unreasonable application of the facts. The person Sanders claimed

committed a felony in his presence was not in the house during the invasion, and

the § 13-3892 defense was thus inapplicable. See Juan H. v. Allen, 408 F.3d 1262,

1273 (9th Cir. 2005) (“[T]rial counsel cannot have been ineffective for failing to

raise a meritless objection.”). The state court’s alternative finding that the verdict

would not have been different had trial counsel presented the § 13-3892 defense

was also not unreasonable, because the jury rejected Sanders’s argument that the

invasion was for legitimate bail enforcement purposes. See Strickland v.

Washington, 466 U.S. 668, 694 (1984).

      Sanders further maintains that trial counsel was ineffective for not offering

expert testimony concerning the tactics that bail enforcement agents employ when

entering a house to apprehend a bail absconder. The state court’s rejection of this

claim of ineffective assistance was not unreasonable. Sanders does not identify the

exculpatory evidence that any purported expert would have provided. See Grisby

v. Blodgett, 130 F.3d 365, 373 (9th Cir. 1997). Moreover, the state court’s finding


                                           3
that the verdict would have been the same had counsel proffered expert testimony

on bail enforcement tactics was not unreasonable, because evidence that Sanders

complied with the standards governing bail enforcement agents would have been

irrelevant. Such evidence would have been irrelevant since Sanders could have

entered the house with the sole intent to commit a robbery, yet executed the

robbery using tactics that were consistent with bail enforcement standards.

      Sanders also contends that appellate counsel was ineffective for not asserting

on direct appeal that the jury instructions constituted fundamental error under

Sullivan v. Louisiana, 508 U.S. 275 (1993). An examination of the record reveals,

however, that appellate counsel did raise this argument on direct appeal, and, in

any event, the substance of the claim is meritless. The state court’s conclusion that

appellate counsel was not ineffective was thus not unreasonable.

      Sanders also contends that various evidentiary rulings by the state court

violated his constitutional rights. The state court’s denial of these claims on direct

appeal was not unreasonable. Sanders has not established that the trial court’s

rulings rendered his trial fundamentally unfair or denied him a meaningful

opportunity to present a complete defense. See Brecht v. Abrahamson, 507 U.S.

619, 637–38 (1993); Crane v. Kentucky, 476 U.S. 683, 690 (1986). The trial

court’s evidentiary rulings did not prevent him from arguing to the jury that he


                                           4
entered the house with the intent to arrest a bail absconder rather than to commit a

robbery, an argument the jury rejected.

      Sanders further contends that the State violated his right to counsel by

interfering with the attorney-client relationship. The state courts rejected these

claims in Sanders’s motion to vacate the judgment and in post-conviction relief

proceedings. The state courts’ rejection of these claims was not unreasonable.

Sanders has not established that the State’s alleged interferences with the

attorney-client relationship were prejudicial. See Williams v. Woodford, 384 F.3d

567, 584–85 (9th Cir. 2004) (noting that government interference “with the

confidential relationship between a criminal defendant and defense counsel . . .

violates the Sixth Amendment right to counsel if it substantially prejudices the

criminal defendant”).

      Sanders finally contends that the record the district court reviewed was

inadequate to consider his claims. Sanders, however, would not be entitled to

habeas relief even if all disputes regarding the record were resolved in his favor.

See Harrington, 131 S. Ct. at 786–87. The habeas record is thus sufficient to fully

consider his claims, and remand to the district court for further development of the

record is unnecessary. See Hart v. Stagner, 935 F.2d 1007, 1011 (9th Cir. 1991).

      AFFIRMED.


                                           5